UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7923


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAMMAM ABDUL HAMPTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:06-cr-00300-F-1; 5:12-cv-00138-F)


Submitted:   January 29, 2015             Decided:   March 2, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen Clayton Gordon, Assistant Federal Public Defender,
Raleigh, North Carolina, for Appellant.       Rudy E. Renfer,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hammam        Abdul   Hampton       seeks   to     appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of    appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial      showing       of       the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,        537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Hampton has not made the requisite showing.                           Accordingly,

we grant counsel’s motion to withdraw, deny a certificate of

appealability, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3